DETAILED ACTION
Status of the Claims
Claims 1-20 are currently pending and are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/097,845 filed 04/13/2016, 62/320,793 filed 04/11/2016, and 62/146,472 filed 04/13/2015 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 4, 6-8, and 11-13 of this application.  Specifically, the parent and provisional applications do not support the breadth of the instant claims, since they do not recite the specific molecular weights of the antibodies as per claims 4 and 13, or treating the ligand-cell complex with an off-target antibody as per claim 6, or the “free ligands” of claims 7-8, or the forming of concentrations below the Kd of the plurality of aptamers as per claims 11-12.
Therefore 02/22/2019 is the date for the purposes of prior art concerning claims 4, 6-8, and 11-13.

Claim Objections
Claim 5 is objected to as being dependent upon a rejected base claim, but would be free from the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required. 
Claim 5 is objected to because of the following informalities:  the term “PRC” appears to be a typographical error for “PCR”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7-8 each recite “free ligands” that are removed prior to, or, present during the step of “forming” in claim 3 (which depends from claim 1), however, it is noted that ligands in claim 1 are not recited as being added until the “forming” step.  Therefore, the metes and bounds of the claim are unascertainable.
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.  Further, as per MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate.  As currently written, the metes and bounds of the rejected claims are unascertainable for the reasons set forth above, thus the above claim(s) and all dependent claims are rejected under 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Kim et al. and Halbert et al.
Claims 1-3, 5-6, 9-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Mol. Cells, 2014, 37(10):742-746, cited in IDS of 02/22/2019) in view of Halbert et al. (U.S. 2016/0003835 A1, cited in IDS of 02/22/2019).  
Regarding claim 1(in part) and 9-10, Kim teaches a Ligand-guided-Selection method for screening ligands that are specific to a predetermined antigen (e.g. EpCAM as per the Abstract and throughout), the method comprising sequential steps of:
forming a ligand-cell complex by exposing a culture of target cells to a library of aptamer ligands that is at least partially enriched, wherein cells in the culture of target cells each have the predetermined antigen (e.g. the antigen being EpCAM, which is overexpressed in HepG2 cells as per the EpCAM overexpression using retroviral expression system section on pp. 742-743, which are subject to multiple rounds of contacting with an aptamer library as per the Cell SELEX using FACS section on p. 743, wherein the second and subsequent rounds reasonably read on the claimed limitation of partially enriched, as they have gone through one or more rounds of selection);
removing aptamers that do not bind to the target cell line (e.g. washing with binding buffer as per the Cell SELEX using FACS section on p. 743);
eluting the displaced ligands (e.g. eluting as per the Cell SELEX using FACS section on p. 743); 
amplifying the displaced ligands (e.g. PCR amplification as per the Cell SELEX using FACS section on p. 743).
Regarding claim 16(in part), Kim teaches a Ligand-guided-Selection method for screening ligands that are specific to a predetermined antigen (e.g. EpCAM as per the Abstract and throughout), the method comprising sequential steps of:
constructing a library of ligands that is at least partially enriched by:
exposing a target cell line to an aptamer library and permitting at least some aptamers to bind to the target cell line, thereby forming bound aptamers (e.g. the antigen being EpCAM, which is overexpressed in HepG2 cells as per the EpCAM overexpression using retroviral expression system section on pp. 742-743, which are subject to multiple rounds of contacting with an aptamer library as per the Cell SELEX using FACS section on p. 743);
removing aptamers that do not bind to the target cell line (e.g. washing with binding buffer as per the Cell SELEX using FACS section on p. 743);
eluting the bound aptamers, thereby forming eluted aptamers (e.g. eluting by heating at 95ºC for 5 minutes as per the Cell SELEX using FACS section on p. 743);
amplifying the eluted aptamers that are specific to the cell line, thereby forming the library of ligands (e.g. amplified using PCR as per the Cell SELEX using FACS section on p. 743);
forming a ligand-cell complex by exposing a culture of target cells to the library of ligands, wherein cells in the culture of target cells each have the predetermined antigen (e.g. in the second or subsequent rounds, wherein the antigen is EpCAM, which is overexpressed in HepG2 cells as per the EpCAM overexpression using retroviral expression system section on pp. 742-743, which are subject to multiple rounds of contacting with an aptamer library as per the Cell SELEX using FACS section on p. 743);
eluting the displaced ligands (e.g. eluting as per the Cell SELEX using FACS section on p. 743); 
amplifying the displaced ligands (e.g. PCR amplification as per the Cell SELEX using FACS section on p. 743).
However, it is noted that Kim is silent on the limitation of treating the ligand-cell complex with a predetermined ligand that is specific to the predetermined antigen, the predetermined ligand displacing ligands that are bound to the predetermined antigen to form displace ligands, the step of treating leaving non-displaced ligands bound to the ligand-cell complex, as set forth in claims 1, 3, and 16.
Halbert teaches a SELEX method, wherein the predetermined ligand is displaced by treatment with a predetermined ligand (e.g. in general in para 0299-0309 and Examples 2 and 16, describing competitive antibody addition methods), step of treating leaving non-displaced ligands bound to the ligand-cell complex (e.g. para 0303 describes “[t]he [predetermined] ligand disassociates aptamer candidates bound to the same epitope as the ligand via competition for the epitope”).  Halbert specifically uses the competitive elution for aptamers against EpCAM (e.g. as per the Examples, see specifically Example 2 wherein the aptamers are eluted with an anti-EpCAM antibody) as well as other targets.  
Regarding claim 2, Halbert teaches that the predetermined ligand can be a small molecule, suggesting the limitation of an organic molecule (e.g. as per para 0307). 
Regarding claim 5, Kim teaches the above, wherein the step of amplifying the displaced ligands comprises a polymerase chain reaction (e.g. PCR amplification as per the Cell SELEX using FACS section on p. 743).
Regarding claim 6, Halbert teaches the above, further comprising treating the ligand- cell complex with an off-target antibody that binds at an antigen other than the predetermined antigen (e.g. as per para 0304 and/or 0641).
Regarding claims 4 and 11-15, Applicant is directed to In re Aller, Lacey, and Hall, 105 USPQ 233 (C.C.P.A. 1955), where the court found
                        "More particularly, where the general conditions
                        of a claim are disclosed in the prior art, it is
                        not inventive to discover the optimum or workable
                        ranges by routine experimentation."

Routine optimization is not considered inventive and no evidence has been presented that the selection of relative antibody concentration was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art.  Regarding claims 4 and 13, Halbert generically teaches (e.g. para 0299-0309) the use of antibodies to selectively displace aptamers which bind to the epitope of interest, noting that the choice of antibody would be highly dependent on the targeted epitope, as well as being readily commercially available or able to produce recombinantly, noting that as per Janeway et al. (Janeway et al., Immunobiology: The Immune System in Health and Disease. 5th edition. New York: Garland Science; 2001. The structure of a typical antibody molecule. Available from: https://www.ncbi.nlm.nih.gov/books/NBK27144/) IgG antibodies have “a molecular weight of approximately 150 kDa” (e.g. as per the section 3-1. IgG antibodies consist of four polypeptide chains).  Selection of an appropriate antibody would have been considered routine optimization and furthermore and in accordance with MPEP 2144.05(I), in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  
Regarding claims 17-18, Halbert teaches the above method further comprising performing a sequence alignment on first ligands from the library of ligands and second ligands from the displaced ligands; and identifying, based on the sequence alignment, a common sequence of nucleotides, wherein the step of identifying identifies the common sequence of nucleotides by finding at least four repeats of the common sequence within the first ligands from the library of ligands and second ligands from the displaced ligands (e.g. as per Example 4).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use an antibody for elution as per Halbert during the cell-SELEX method of Kim.  One of ordinary skill in the art would have been motivated to do so since Halbert teaches that competitive elution with a predetermined ligand (e.g. an antibody directed to the predetermined epitope/ligand of interest) is beneficial when compared to non-selective elution, as was done by Kim (e.g. Halbert discusses the advantages in at least para 0300).  
Further, as per MPEP 2143(I)(A) citing KSR, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the instant case, all of the elements of the claimed invention were known in the art, as per Kim and Halbert, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

U.S. 10,253,314 B2
Claims 1, 3, and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, and 7-8 of U.S. Patent No. 10,253,314 B2 (the ‘314 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘314 patent overlap in scope claims such that they would either anticipate or render obvious the present claims.
Regarding present claims 1 and 16, the claims of the ‘314 patent disclose a LIGS method of forming a ligand-cell complex, treating with a predetermined ligand, eluting the ligands, and amplifying the ligands (e.g. as per claim 1 of the ‘314 patent).
Regarding present claim 3 and 13, the claims of the ‘314 patent disclose that the predetermined ligand is an antibody larger than 150,000 Da (e.g. as per claims 1-2 of the ‘314 patent).
Regarding claims 14-15, the claims of the ‘314 patent disclose that the antibody is present in at least a five- or ten-fold molar excess (e.g. as per claims 4-5 of the ‘314 patent).
Regarding present claim 17, the claims of the ‘314 patent disclose further performing a sequence alignment and identifying a common sequence of nucleotides (e.g. as per claims 7-8 of the ‘314 patent).

Conclusion
Claims 19-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639